PER CURIAM.
Appellant was convicted of manslaughter with a firearm pursuant to a jury verdict finding him guilty.
On appeal, appellant’s dispositive contention is that the trial court erred in failing to conduct an inquiry into the systematic exclusion of prospective black jurors by the prosecutor through the use of peremptory challenges, in violation of article I, section 16, Florida Constitution.
We agree with appellant’s contention and reverse and remand for a new trial. State v. Neil, 457 So.2d 481 (Fla.1984).
Reversed and remanded.